Case 2:18-cv-14371-RLR Document 47 Entered on FLSD Docket 08/08/2019 Page 1 of 6




  Tod Fitzpatrick
  9O3 Upland Road
  Redwood City,CA 94062                                               FILED :Y              s.c   .

  (650)454-5020
 fitz-patrbck.
             todlgmail.com
                                                                           Ak6 23 2219
                                                                             ANûEL, e'NDRLE
                                                                            CLERK U.:.QI
                                                                                       A CX
 July 27,2019                                                             S.D,OFFkA..R FIKRCE


 Ce k lfthe R- Arl
 '
 United States DjskictCourt
 Southern DlstrictofFlorida
 Alto Lee Adam s,Sr.United States Courthouse
 1O1South U.S.Highway 1
 FortPiercesFL 34950

  Re:Case No.2:18-& -14371.Berm on v GenerolM otors,kLC

  DearM adam orSirs
 Iam a class m em berin the above referenced case as low n and am the
 originalpurchaserofa 2010 ChevroletEquinox equipped w ith a 2.4 Iiter
 engîne. 1bave attached documenlatan lo show that1am a classm ember.

  l
  n Septembe.
            r2014the ChevroletdivisionofGeneralMotors.
                                                     (GM)sentme a
  Ietterw hich provides exactly the same remedy form e thatthe proposed
 settlem entoffers m e. This letteronly pertainsto 2010 ChevroletEquinoxs,
 therefore Iam notfam iliarwith the history ofothervehicles included in this
 case. lhave enclosed a copy ofthe Ietterforyourreview.
 lam undefgolng 1* oilconstmm tkm testfecoflm e le ed in tbe letteratthis
 time and itremainslo be seeo # tbe lestw/lsb> 1% bàgh oitconstzm ption )
 experience orifitw illbe within the consumption ofone quartevery 2,000 m ile
 which GM deem s reasonable.The procedure is tim e consum ing in that1m ust
 return my vehicle to a GM dealerevery 1.000 m ilesto have the oiIchecked. I
 started1he procedG eone othertim ein the pastand the deax lerstated onthe
 fISM 2 checkstI!M the constxnptiY appeated '
                                            to be e thin GM % Neasonable''
 rake.He wou!d no&ptolde m e any detais otohow m udAwastneing consum ed.
  Do to the Iack oftransparency ofthe testIbecam e frustrated and did notfinish
 the process. Ifigured thatifIhad coverage underthe Ietterup to 120,000
 m ilesthatIw ould w aituntilm y vehicle had in excess of100,000 to restartthe
 testing processassuming the consum ption w i  llincrease w ith increased
 mileage.
Case 2:18-cv-14371-RLR Document 47 Entered on FLSD Docket 08/08/2019 Page 2 of 6



 lfthe consum ption testshow sthatthe piston replacem entwillbe covered by
 GM ,1willbe pleased. lfnot,Iam Ieftwith a vehicle thatifIsellit,lfeelthe
 need to cliscbse the oilconsum ption lhat!have experienced w hich has varied
 ffom 2 to 6 quarts every 5,000 m iles. #be* ve this renders1he vehtle near
 worthress in the resafe m erket.
 Iam very disappointed in the proposed settlementbecause itoffers m e
 nothing more thatwhatGM hasoffered over4 yearsago.How isi
                                                         tjustified
 thattheClassClunsells1*1% pald asmuch as$3,5X , 000 forrepresenfng
 m e and pr
         ,oviding no benefi
                          tforc assM em Y rs Iike m yx lf.
 lam asking thatClass M em bers are provided more com pensation forthe
 hundredsofdollars ofexcess oilpurchases each ofus has had to m ake over
 the years with these vehicles,the Ioss ofresale value ofthe vehicles.and the
 tim e and stress ofdealing w i
                              th this m atter. Shortofthat,Iw ould suggestthe
 Class Counselhas provi   ded ro thing ofvalue and should be com pensated
 accordingly.
 Settling thiscase w hile proving only the reliefGM offered three years ago
 w hich in ifa vehicle does notfailtheirtestfor''reasonableMnets an ownerof
 one ofthese lem ons nothing is nota fairsettlem ent. Thank you foryour
 consideration.

  SincG ely.

     /
    /
  Tod Fitzpatrick

  Enc:(2) Letterfrom Chevrolet
         Copy ofvehicle fegistration'
  CC:    DanielK.Bryson,W Ntfield Bryson & Mason LLP

         J.HunterBryson,W hitfield Bryson & M ason LLP

         Thom as A.Casey,Jr.,Jones W alkerLLP
       l
       Case 2:18-cv-14371-RLR
       )            Chevrolet
                                                Document 47 Entered on FLSD Docket 08/08/2019 Page 3 of 6

                           P.O.8ox9*
                           Mil
                             wauke ,WtfxV 1J.*

           111111:ë11êœ l111* 1111411111*1K iIltIl:1*1I11

       141592()NA1-1
                   :1EW 7A639340513 0019649
           OD R FITZPATRICK
          UPLAND RD
       9EDWOOD ClW ,CA 90 62.3044
       .,jIl(ll,jI-#ll:IIllxljv$I.gI:Il:;llv(ltll.IlItl.IIllI.I.Il.
       ,                                                                            sspte    a j4


Dear ou R Fitzpatfiok:
M thiownerofa 2010 modelyearChevroletEqulnox,youfsatisfadion with ourprodud Isve@
       .



impo antto us.
Thi
  s l erisintended to make you awarethatsome 2010 modelyearChevroletEquinoxvehicles,
equi ed#th a2.4Lengine:mayexhibitexco-  u iveenglneoiIconsumption (Iessthan2,A milesper
quad fengineoil),dueto plstonring wear. CheckyouroiIlevelperiodioally.Also,ifthisconditionis
pres        ,the oiIoan lightm ay illum inate on yourinstrum entpaneloryou m ay have one ofthe foqowing
mess gO in the DriverInformation Center:*Engine OiILow - Add OiI*or''OiIPressure Low - Stop
Engi *. See yourownerm e ui foraddie alH m tion on whatto do ifme vehicle displaysone of
these messages.
Do             %e ouT vehkV t om ChevTok t o aleT as a resuK G m is % he' ue ss ou
* I%         'hât - e içle ha* te ce ition al u-- ri a* ve.
W M W * H- * - t G eneri Motom ls ploviding owaefs with e l'  fïx alpu ee x *rthe - ïx
8-       nh- .# fhh onnad   'm
                             ' = = on ynllr& 1O '  CIYGOIG '
                                                           Equix x e in 10 9- ofthe date
your ehicle w% origine y placed in seM ce or12Q,c ,* 1* ,wNcheverA lu' m first the oondition will
be r aife foryou at* çe Tg*. Diagnosis orrepairforconditions ot* rte the x ndition
deac; ed nlm ve ia notoovered underthis specialcovet'
                                                    age program .

- Y* -' ''> :#yœ Y 'evethd yourvee k hast- x nle d- 'be n< BlK*        e
adj    qe ing e erte       ' c> erv x stbe pedormed byaCh- oM d- er.You
- anttooonte yourChevrolete le tov outhow e - wW - *to haveypurve lx
thaty .  m aysche le the qppointmentatali> thatisO nvenientk ryou.TI)iS willalso allow youf
d      to or* pM s#theyarenotalrx dy+ stx k. K- p thï lede e yoe e        impnde gbve
box Iierature forfuture reference.

Reim ursement: lfyou have paid forrepairsforthe condition described in this lettertplease
com etethe enolosed reimbursementform and presentitto yourdealerwi    th allrequlred documents.
W orkl <th yourde erwillG pe ite yourrm ue ,h- e ,ifth1 i     à * convm i     ent,you - - 11
the c mplded reie ursementform and allrequired documents to Reimburse> nt              : nt PO
M x 17û,Detroit,Ml* 32-5170. The compteted form and requke docl-               ?pttqlbe p'esented
toyo fY e oro ive bythe Reimbu- mentDepart- ntW Sephm* r30,2015,un- mstate law
spe 'esa 1v              zeie         - e period.
Case 2:18-cv-14371-RLR Document 47 Entered on FLSD Docket 08/08/2019 Page 4 of 6




 If you have any questions or concerns that your dealer is unable to resolve, please contact the
 Chevrolet Customer Assistance Center at 1.800.222.1020 (TTY 1.800.833.2438).

 We are sorry for any inconvenience you may experience; however, we have taken this action in t e
 interest of your continued satisfaction with our products.




                                             uon~
                                             General Director - Customer & Relationship Services



 Enclosure
  14159




                                                                                                                              I
                                                                                                                              \

                                                                                                                              I
                                                                                                                              t




                                                            111111111111111111111111111111111111111111111111111111 111111
                                                                                                     0019649/GM    40925006
                                                                                                     Page01 of02
                                                        REGISTRATION VALID FROM                             TYPE    LICENSE NUMBER
                          07/08/2019
                   ~UTO Document
Case 2:18-cv-14371-RLR                TO 07/08/2020
                                 47 Entered             11 08/08/2019
                                            on FLSD Docket   6NGD064 Page 5 of 6

                    VEHICLE IDENTIFICATION NUMBER                                                                    MAKE
                       2CNALPEW7A6393405                                                            CLASS
                                                                                                            CHEV
                                                                                                              'YR        Yr. Model
                    800V TYPE MOIIEl                    CYLS.              DATE FIRST SOLD

                       UT                                         00/00/2010                        HP                2010
                    IIATIISSIJ!D                        TYl'El/l:H.   MP    AX    WC     UNLAOENIG,<CGW        TOmFEE&AAID
                       05/02/2019                       120            S                                    $193
                                                                                                                      4100
                   R
                  -e                        FITZPATRICK TOD R
                   G0
                   lw
                                            903 UPLAND RD
                   S N
                                            REDWOOD CITY CA 94062-3044
                   T ,E
                   E I<
                   II!
                   E
                   D


                   L
                   I
                   E
                   N                                                                                                   L0037
                   H
                   0
                   6E 0                                                                        RJ 7042920 .194502
                   R                                    STATE OF CALIFORNIA
                                                    DEPMl'IIEllTOF IIO'lOltmuct.EI
                                                VALIDATED REG18TRATION CARO
                                             READ REVERSE SIDE• IMPORTANT INSTRUCTIONS
                                                                                                          R 6262805
                                                                 Case 2:18-cv-14371-RLR Document 47 Entered on FLSD Docket 08/08/2019 Page 6 of 6




          :l •       i!R!J!.~-fi..,.~;~~~": -                  ',.;~e::-·.;"~":'·;   d:··~ ¼,··:""":.:         _........;....;;· ... ~ -.z"...-~?~-:.,.·-:.i"+"


      /'                                                                                                   ,
                                                                                                         ...



                                  Tod Fitzpatrick                                                                                                                       .,05 ·.AtiS :a;:);Y:1· P).t 31. ·
                                                                                                                                                                                                                                 FOREVER/ USA
                                  903 Upland Road
                                  Redwood City, CA 94062
      l              ¼·
                            ..
      I
                      ,·,
                     ·~::.•_
!::
                    .,t,'.'.:,                        .....                                                                    Clerk of the Court

                                      ~,,._
      I             ;"_ ;~·         ... ... 1: '~ '     ;. "
                      "!''y       ,~.:."'""'              .                                                                    United States District Court


                                       ,,, ,.
                                                                                                                               Southern District of Florida
                                                                                                                               Alto Lee Adams, Sr. United States Courthouse
                                                                     ,\\'\                                                     101 South U.S. Highway 1
                                                                                                                               Fort Pierce, ~I.. 34950
                    ;\,:
                                  t\tiit'
                   ~,       ;_:
                  ',;r,-t;t-:·

                 -~;·

             ·"
                 ./il                                                                                                                                             :~,
                                                                                                         34S50-420SQ i ·                                                Ihli1 lit i\}m1 p11l_1j\1pl1111\p lhiih 1\u ml\11\p1i ml\p
          L:. .                    ,.ao.~-=.. ·:c.c=-n""=---                                                                                                                                                                         .. ---.~. -
